Name: 84/151/EEC: Commission Decision of 5 March 1984 on the implementation of the reform of agricultural structures in Greece pursuant to Council Directive 72/159/EEC and to Titles III and IV of Council Directive 75/268/EEC (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  Europe; NA
 Date Published: 1984-03-16

 Avis juridique important|31984D015184/151/EEC: Commission Decision of 5 March 1984 on the implementation of the reform of agricultural structures in Greece pursuant to Council Directive 72/159/EEC and to Titles III and IV of Council Directive 75/268/EEC (Only the Greek text is authentic) Official Journal L 073 , 16/03/1984 P. 0084 - 0084*****COMMISSION DECISION of 5 March 1984 on the implementation of the reform of agricultural structures in Greece pursuant to Council Directive 72/159/EEC and to Titles III and IV of Council Directive 75/268/EEC (Only the Greek text is authentic) (84/151/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 82/436/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (3), as last amended by Directive 82/786/EEC (4), and in particular Article 13 thereof, Whereas the Greek Government notified the following regulations: - Presidential Decree No 890/1981 on the modernization of farms, - Ministerial Decree of 8 June 1983 amending Presidential Decree No 890/1981, - Decision No 124 of the prices and incomes board of 3 June 1983 on the authorization of a financial aid programme for the modernization of agricultural holdings with an approved development plan as amended on 22 July and 23 December 1983, - Decision No 129 of the prices and incomes board of 30 June 1983 on the authorization of a financial aid programme for the modernization of agricultural holdings with an approved improvement plan as amended on 22 July and 23 December 1983, - Ministerial Decree of 22 July 1983 determining the comparable income for 1983; Whereas, under Article 18 (3) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC, the Commission has to decide whether, having regard to the objectives of the said Directives and to the need for a proper connection between the various measures, such laws, regulations and administrative provisions comply with the Directives and thus satisfy the conditions for financial contribution by the Community; Whereas the abovementioned provisions satisfy the conditions and objectives of Directive 72/159/EEC and of Titles III and IV of Directive 75/268/EEC; whereas some provisions, which were adapted only as and from 23 December 1983, were not of a kind to justify a negative appraisal; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The laws, regulations and administrative provisions for the implementation of Directives 72/159/EEC and 75/268/EEC in Greece, listed in the preamble hereto, satisfy from 22 July 1983 the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 5 March 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 193, 3. 7. 1982, p. 37. (3) OJ No L 128, 19. 5. 1975, p. 1. (4) OJ No L 327, 24. 11. 1982, p. 19.